Case 18-13899-mdc         Doc 28    Filed 03/22/21 Entered 03/22/21 14:47:54            Desc Main
                                    Document     Page 1 of 2



 LAW OFFICE OF GREGORY JAVARDIAN, LLC                             Hearing Date: April 20, 2021, at
 BY: MARY F. KENNEDY, ESQUIRE                                     10:30 am in Courtroom 2, United
 ID# 77149                                                        States Bankruptcy Court, 900
 1310 Industrial Blvd.                                            Market Street, Philadelphia, PA
 1st Floor, Suite 101                                             19107
 Southampton, PA 18966
 (215) 942-9690
 Attorney for Citizens Bank, N.A. s/b/m to Citizens Bank of
 Pennsylvania

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                          Chapter 13 Proceeding
          Mary Ann Vazquez
                                                 18-13899 MDC
                 Debtor(s)

           MOTION OF CITIZENS BANK, N.A. S/B/M TO CITIZENS BANK OF
           PENNSYLVANIA FOR RELIEF OF FROM THE AUTOMATIC STAY

       AND NOW, comes secured Creditor, Citizens Bank, N.A. s/b/m to Citizens Bank of
Pennsylvania (Movant) by and through its counsel, Mary F. Kennedy, and files this Motion to
obtain an order for Relief from the Automatic Stay due to lack of equity in debtor(s) property
and debtor(s) failure to provide Movant with adequate protection of its interest in the property
which is the basis of the creditor’s security.


       1. On or about June 11, 2018, Debtor(s) filed a Chapter 13 Bankruptcy Petition.
       2. On October 26, 2007, the debtor executed a Mortgage and Note to Movant in the
            amount of $40,000.00 and secured by the property located at 128 Youngs Avenue,
            Woodlyn, PA 19094, referred to as the “property.” The Mortgage was recorded in the
            Delaware County Recorder of Deeds Office on November 19, 2007 in book 4246
            page 1067 (See Exhibit “A” attached).
       3. The debtor is presently in arrears post-petition for three (3) months, December 30,
            2020 to February 28, 2021. The total arrears including $1,238.00 for attorney fees and
            costs is $2,043.62.
       4. Movant wishes to have the automatic stay terminated to permit Movant to complete
            foreclosure on its mortgage.
Case 18-13899-mdc       Doc 28    Filed 03/22/21 Entered 03/22/21 14:47:54            Desc Main
                                  Document     Page 2 of 2



       5. Pursuant to 11 U.S.C.A. section 362 (d) (1), cause exists to granted Movant relief
           from the stay.


       WHEREFORE, Movant respectfully requests this Honorable Court ORDER:
       That Relief from the Automatic Stay be granted to Citizens Bank, N.A. s/b/m to Citizens
Bank of Pennsylvania to proceed with foreclosure action to obtain all other Relief available
under Non-Bankruptcy Law. That the relief granted by the Court will survive the conversion of
this bankruptcy case to a case under any other Chapter of the Bankruptcy Code. And that
bankruptcy Rule 4001(a)(3) is not applicable, and Movant is allowed to immediately proceed
with foreclosure and all other relief available under the Non-Bankruptcy law. Furthermore,
Movant respectfully requests that reasonable attorney fees and costs associated with this Motion
be awarded to Movant.

                                             RESPECTFULLY SUBMITTED,



                                             /s/ MARY F. KENNEDY, ESQ.
       Dated: March 22, 2021
